Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 5, 15, 18, and 19 are objected to because of the following informalities: each of these claims recites “the second participate” which should be amended to read --the second participant--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Each of these claims recites “the modified representation” which does not have antecedent basis in the claims.  The Examiner believes that these claims were intended to depend from claims 6 and 20, respectively, which would provide antecedent basis in the claims; for the purposes of examination they will be interpreted as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-9, 11, 13-18, 20-23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al. (U.S. Patent Application Publication No. 2021/0044779), referred herein as Prins, in view of Sommerlade et al. (U.S. Patent Application Publication No. 2019/0266774), referred herein as Sommerlade.
Regarding claim 1, Prins teaches a method for conducting a virtual three dimensional (3D) video conference between multiple participants (figs 1 and 10; para 150, lines 1-4), the method comprises: receiving by a user device of a first participant of the virtual 3D video conference, reference second participant 3D representation information for generating a second participant 3D representation under different constraints, wherein the different constraints comprise one or more circumstances constraint (para 149; para 150, lines 1-4; para 156; p 193, lines 1-6; para 211, lines 1-10); receiving, by the user device of the first participant and during the 3D video conference call, second participant constraints metadata indicative of one or more current constraints regarding a second participant, and updating, based on the second participant constraints metadata, and by the user device of the first participant, a 3D participant representation of the second participant, within a first representation of virtual 3D video conference environment (para 156; para 158, lines 6-21; para 193, lines 1-6; para 203); and generating an avatar of the second participate based on 3D participant representation information of the second participant (para 151, lines 1-11; para 202, lines 1-19; para 203, lines 1-11).  Although the claim recites “at least one” constraint, Prins does not explicitly teach a touch up constraint or makeup constraint.

Regarding claim 2, Prins in view of Sommerlade teaches the method according to claim 1 wherein the different constraints comprise the touch up constraints (Sommerlade, para 25, lines 1-9; para 33; para 65, lines 1-14).
Regarding claim 3, Prins in view of Sommerlade teaches the method according to claim 1 wherein the different constraints comprise the makeup constraints (Sommerlade, para 33; para 65, lines 1-14).
Regarding claim 4, Prins in view of Sommerlade teaches the method according to claim 2 wherein the generating of the avatar of the second participate based on 3D participant representation information of the second participant comprises generating a makeup version of a face element based on a makeup free appearance of the face element and a selected makeup (Prins, para 151, lines 1-11; para 202, lines 1-19; Sommerlade, para 25; para 65, lines 1-14).
Regarding claim 6, Prins in view of Sommerlade teaches the method according to claim 1 wherein the initial second participant 3D representation information represents a modified representation of the second participant, the modified representation differs from an actual appearance of the second participant (Prins, para 193, lines 1-6; para 203; Sommerlade, para 25, lines 1-9; para 33; para 36, the last 4 lines; para 65, lines 1-14).
Regarding claim 7, Prins in view of Sommerlade teaches the method according to claim 1 wherein the modified representation differs from the actual appearance of the second participant by at least one out of size, shape and location of a face element (Sommerlade, para 33; para 34, lines 1-12; para 65, lines 1-14).
Regarding claim 8, Prins in view of Sommerlade teaches the method according to claim 1 wherein the different constraints comprise different directions of gaze (Prins, para 193, lines 1-6; para 217, lines 14-23; Sommerlade, para 37).
Regarding claim 9, Prins in view of Sommerlade teaches the method according to claim 1 wherein the different constraints comprise different expressions (Prins, para 29, the last 7 lines; para 217, lines 8-14; Sommerlade, para 40, lines 1-5; para 65, lines 1-11).
Regarding claim 11, Prins in view of Sommerlade teaches the method according to claim 1 comprising receiving an updated reference second participant 3D representation information for generating an updated second participant 3D representation under different constraints (Prins, para 156; para 193, lines 1-6; para 203; Sommerlade, paras 36 and 37; para 68, the last 4 lines).
Regarding claim 13, Prins in view of Sommerlade teaches the method according to claim 1 wherein the different constraints comprise a definition of one or more clothes to be virtually worn by the avatar of the second participant (Sommerlade, para 25, lines 1-9; para 65, lines 1-14).
Regarding claim 14, Prins in view of Sommerlade teaches the method according to claim 1 wherein the different constraints comprise a definition of one or more accessories to be virtually worn by the avatar of the second participant (Sommerlade, para 33; para 65, lines 1-14).
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer readable medium, which is disclosed by Prins, para 221); thus they are rejected on similar grounds.
Regarding claims 16-18, 20-23, 25, 27, and 28, the limitations of these claims substantially correspond to the limitations of claims 2-4, 6-9, 11, 13, and 14, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prins, in view of Sommerlade, and further in view of Zhang et al. (U.S. Patent Application Publication No. 2020/0357158), referred herein as Zhang.

Regarding claim 5, Prins in view of Sommerlade teaches the method according to claim 2 wherein the generating of the avatar of the second participate based on 3D participant representation information of the second participant comprises generating a makeup version of a face element by applying a function on a makeup free appearance of the face element and a selected makeup (Prins, para 151, lines 1-11; para 202, lines 1-19; Sommerlade, para 25; para 65, lines 1-14).  Prins in view of Sommerlade does not teach applying a linear function on voxels.
Zhang teaches a method for conducting a virtual 3D video conference comprising generating 3D participant avatar model representations (paras 4 and 5; para 17, lines 1-13), wherein generating the 3D representation model representations comprises applying a linear function on voxels of a face element (paras 19 and 38; para 51, lines 1-15).  It would have been obvious to one of ordinary skill in the art to process face elements in this way because as known in the art, and taught by Zhang, this helps to ensure accurate tracking of facial features, thus producing more realistic facial expression animation (see, for example, Zhang, para 51, the last 5 lines).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prins, in view of Sommerlade, and further in view of Frueh et al. (U.S. Patent Application Publication No. 2018/0101989), referred herein as Frueh.
Regarding claim 10, Prins in view of Sommerlade teaches the method according to claim 1 wherein the initial 3D participant representation information 
Frueh teaches a method for conducting a three-dimensional video conference between multiple participants, comprising receiving direction of gaze information of participants based on images acquired by a camera of the participant, determining initial 3D participant representation information within the virtual 3D video conference environment comprising avatars of participants, and generating an updated representation of participants (para 2, lines 1-21; para 27; para 28, lines 1-12), wherein the initial 3D participant representation information comprises a 3D model and one or more initial texture maps (para 49, lines 1-3 and the last 11 lines; para 50). It would have been obvious to one of ordinary skill in the art to utilize texture maps because as known in the art, and taught by Frueh, texture maps improve the quality of the 3D model and rendering, thereby improving the sense of immersion and social connection among participants (see, for example, Frueh, para 49, the last 7 lines, and para 69, lines 1-8).
Regarding claim 24, the limitations of this claim substantially correspond to the limitations of claim 10; thus they are rejected on similar grounds.

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Prins, in view of Sommerlade, and further in view of Sachs et al. (U.S. Patent Application Publication No. 2019/0122411), referred herein as Sachs.
Regarding claim 12, Prins in view of Sommerlade teaches the method according to claim 1 wherein the updated reference second participant representation information is generated (Prins, para 156; para 193, lines 1-6; para 203; Sommerlade, paras 36 and 37; para 68, the last 4 lines).  Prins in view of Sommerlade does not teach that it is generated by performing denoising.
Sachs teaches a method for rendering 3D avatar representations of a participant comprising receiving participant metadata indicative of one or more participant constraints, updating 3D representation information and generating an avatar of the participant based on 3D participant information (para 73, lines 1-8; para 88), wherein the updated representation is generated by performing denoising (para 106, lines 9-25).  It would have been obvious to one of ordinary skill in the art to perform denoising because as known in the art, and taught by Sachs, this helps improve the 3D image quality by automatically removing image artifacts, without requiring expert intervention (see, for example, Sachs, para 3, the last 4 lines and para 106, lines 9-25).
Regarding claim 26, the limitations of this claim substantially correspond to the limitations of claim 12; thus they are rejected on similar grounds.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bradski (U.S. Patent Application Publication No. 2016/0026253); Methods and systems for creating virtual and augmented reality.

Astarabadi (U.S. Patent Application Publication No. 2020/0358983); Video conferencing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613